Citation Nr: 0947393	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including posttraumatic stress disorder, anxiety, and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to June 
1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in the U.S. Marine Corps with service in 
Japan and deployment to Korea for military exercises.  He 
contends that he has an acquired psychiatric disorder, 
including posttraumatic stress disorder (PTSD), depression, 
anxiety, and a sleep disorder related to a physical assault 
while on liberty during his deployment to Korea.    

Service treatment records showed that the Veteran sustained 
transverse process fractures of three lumbar vertebrae, 
contusions, and abrasions in a physical assault in November 
1987 that occurred while he was on liberty in Seoul.  The 
occurrence of the assault is documented in military hospital 
and outpatient treatment reports and in the reports of a 
medical evaluation and physical evaluation boards.  A Line of 
Duty/Misconduct investigation is not of record.  
Nevertheless, the record does contain a record of a January 
1988 meritorious mast showing that the Veteran was commended 
by his commanding officer for his performance during the 
military exercises from October to December 1987.  The 
Veteran received an honorable discharge for a lumbar spine 
physical disability with severance pay.  There is no evidence 
that the assault was the result of misconduct by the Veteran.  

Service treatment records are located in the claims file 
entirely on microfiche.  There is no indication that the 
records have been made available to any medical providers.  

VA and private outpatient treatment records from 1988 to 2004 
including limited VA primary care records for treatment in 
April and May 2001 are silent for any mental health symptoms, 
diagnoses, or treatment.  

In April 2004, the Veteran sought mental health treatment at 
a VA Medical Center (VAMC) in North Carolina.  A VA examiner 
noted the Veteran's reports of depression for the past two 
years precipitated by a dispute with a former girlfriend.  
The Veteran also described stressors involving a civil rights 
case arising from his treatment by a former employer, 
problems finding and keeping employment, and a recent 
relocation.  The Veteran reported that he had never been 
examined by a psychiatrist, hospitalized, or prescribed 
psychiatric medications but did participate in two counseling 
sessions related to problems at work in 2000.  There was no 
mention of any traumatic events in service.  The examiner 
noted that the Veteran's symptoms met the criteria for major 
depressive disorder.  A VA physician and attending 
psychiatrist reviewed the assessment, prescribed anti-
depression medication, and referred the Veteran to a Duke 
University clinic.  In May 2004, a VA clinician noted a loss 
of contact with the Veteran.  No records of treatment at the 
University clinic have been requested or obtained.  

In April 2004, the Veteran sought treatment for chest pains 
and psychiatric symptoms at a VAMC in San Antonio.  A VA 
psychiatric noted the Veteran's reports of recurrent 
interpersonal and occupational problems.  There was no 
mention of traumatic events in service.  The Veteran received 
VA primary care for the next six months for several unrelated 
disorders but there was no record of regular mental health 
care.  In October 2004, the Veteran was admitted to the VAMC 
in San Antonio for chest pains and psychiatric symptoms.  
Veteran reported anger, loss of self control, and depression 
for the previous two weeks related to a dispute with his 
spouse.  There was no mention of any events in service.  
After five days of inpatient treatment, the physician 
diagnosed depressive disorder versus bipolar and major 
depressive disorder related to a partner relational problem.  
The physician noted that the evidence to support a bipolar 
disorder was very limited.  There was no further treatment at 
this VAMC. 

In December 2004, the Veteran sought mental health care at a 
VA clinic in Connecticut where he had relocated to reside 
with a relative.  In an initial examination, a VA social 
worker noted the Veteran's reports of having assaulted his 
spouse and that he was experiencing significant psychosocial 
distress.  The social worker also noted the Veteran's report 
of the assault in service in 1987 with daily flashbacks and 
intrusive thoughts of that event.  The social worker also 
noted the Veteran's report that he had been raped as a 
teenager prior to service.  The social worker diagnosed major 
depression and PTSD but related the disorders to current 
psychosocial stressors including legal and job related 
problems.  

The claims file contains no further records of mental health 
care until September 2006 when a VA psychologist noted that 
the Veteran continued to experience depression exacerbated by 
family stress.  The psychologist also noted that the Veteran 
was focused on the effect of his trauma in service on his 
current functioning.   The psychologist noted a plan to 
challenge the Veteran's beliefs about his past trauma leading 
to PTSD.  The Veteran underwent several therapy sessions in 
January 2007.  However, there are no further records of 
mental health care in the file.  

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 
C.F.R. § 3.159(c) (4) is triggered when it is necessary to 
obtain an examination to make a decision in the case.  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service or 
another service-connected disability but there is not 
sufficient medical evidence to make a decision on the claim.  
See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2009); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2009).  VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  Although there is evidence in the service treatment 
records that showed that an assault occurred in service, the 
medical evidence is not sufficient to make a decision on the 
claim. 
 
The Veteran has not been afforded a VA compensation and 
pension examination.  Further, none of the clinicians have 
noted a review of the medical history in service or at VA 
medical facilities prior to their treatment encounters.  
Although a social worker, nurse practitioner, and a clinical 
psychologist recited the Veteran's symptoms and diagnosed 
PTSD, the clinicians did not explain how the Veteran's 
symptoms met all the DSM-IV criteria for a diagnosis of PTSD 
and how the disorder was clearly related to the assault.  In 
January 2007, a VA psychologist indicated a plan for therapy 
that challenged the Veteran's belief in the nexus between his 
symptoms and the assault, suggesting that there may not be a 
clinical nexus.  The clinicians also diagnosed depression and 
possible bipolar disorders related to non-service events but 
did not indicate whether these disorders were separate from 
PTSD or were also related to the assault in service.  

VA procedures require certain qualifications for initial 
compensation and pension examinations for mental disorders.  
Examiners must be board certified or eligible psychiatrists, 
doctoral level psychologists, or mental health professionals 
under their close supervision.  Veterans Benefits Manual, 
M21-1MR, Part III, iv, 3, D, 18 (2009).  If possible, the 
examination should not be performed by the veteran's treating 
mental health professional.  The diagnosis must be 
unequivocal and the examiner should comment on whether the 
veteran has experienced other traumatic events and, if so, 
indicate the relevance of these events to the current 
symptoms. Veterans Benefits Manual, M21-2MR, Part III, iv, 4, 
H, 31b, 31c.  



Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the specific 
dates and locations at Duke University 
for treatment and diagnosis of a 
psychiatric disorder in 2004.  Request 
from the Veteran authorization to obtain 
relevant records of this treatment, and 
if provided, request all available 
records and associate records obtained 
with the claims file. 

2.  Obtain all records of VA medical 
care, if any, from December 2004 to 
September 2006 and after January 2007 to 
the present.  Associate any records 
obtained with the claims file. 

3.  Obtain legible paper copies of the 
Veteran's service treatment records from 
the microfiche of record and associate 
the copies with the claims file for ease 
of review by medical examiners and 
clinicians.  

4.  Then, schedule the Veteran for a 
mental health evaluation by a VA 
psychiatrist or doctoral level 
psychologist.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
psychiatric disorders including 
explanation and rationale for diagnoses 
under the criteria of DSM-IV.  Request 
that the examiner provide an opinion 
whether any diagnosed disorders, 
including PTSD, depression, anxiety, and 
loss of sleep are at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service 
including a physical assault in Korea in 
1987 or to any other pre- or post-service 
traumatic events.    

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


